COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00131-CV


IN RE KAVEH BARAKHSHAN AND                                               RELATORS
HAMID BARAKHSHAN


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

      The court has considered relators’ petition for writ of mandamus and the

response to the petition for writ of mandamus filed by the real parties in interest.

Because the trial court has entered an order vacating its March 29, 2012

Temporary Restraining Order, Order on Expedited Discovery and Orders on

Accounting, this court is of the opinion that relief should be denied as moot.

Accordingly, we lift our April 5, 2012 stay order and deny relators’ petition for writ

of mandamus as moot.

                                                     PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and MEIER, J.

      1
       See Tex. R. App. P. 47.4, 52.8(d).
DELIVERED: April 10, 2012




                            2